EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Calmann J. Clements, Reg. No. 66,910 on 12/22/2019.

This listing of claims will replace all prior versions and listings of claims in the application: 
1.	(Currently Amended) A method, comprising:
receiving first resource information specifying a first set of resources allocated by a cloud provider for processing a job in a compute virtual machine pool, the job including a plurality of iterations of a task, identity of the tuning module, the first resource information including a first set of Internet Protocol (IP) addresses associated 
receiving a deadline for completing the job;
executing, using the first set of resources specified in the first resource information, a first iteration of the plurality of iterations, wherein the first iteration processes a first set of data using first logic, and wherein the executing produces an intermediate result of the job;
with a job tuning service, searching a database to identify the job tuning module and invoking the job tuning module corresponding to the identity, the job tuning service being separate from to determine 
in response to a determination that the first set of resources is not sufficient: 
sending a notification to the cloud provider that causes the cloud provider to increase the first set of resources allocated to the job to a second set of resources; 

executing, using the second set of resources specified in the second resource information, a second iteration of the plurality of iterations, wherein the second iteration processes a second set of data using the first logic, and the second set of data is different from the first set of data.
2-6.	(Canceled) 
7.	(Previously presented) The method of claim 1, wherein determining whether the first set of resources is sufficient includes determining whether the percentage of the plurality of iterations completed is below a threshold, the method further including:
in response to a determination that the percentage of the plurality of iterations completed is below the threshold, determining that the first set of resources is not sufficient to complete the job in accordance with the deadline.
8-9.	(Canceled) 
10.	(Currently Amended) A system, comprising:
a non-transitory memory; and

receiving first resource information specifying a first set of resources allocated by a cloud provider for processing a job in a compute virtual machine pool, the job including a plurality of iterations of a task, identity of the tuning module, the first resource information including a first set of Internet Protocol (IP) addresses associated with a set of virtual machines (VMs), a first number of processors, and a second number of storage devices;
receiving a deadline for completing the job;
executing, using the first set of resources specified in the first resource information, a first iteration of the plurality of iterations, wherein the first iteration processes a first set of data using first logic, and wherein the executing produces an intermediate result of the job; 
with a job tuning service, searching a database to identify the job tuning module and invoking the job tuning module corresponding to the identity, the job tuning service being separate from to determine 
in response to a determination that the first set of resources is sufficient: 
sending a notification to the cloud provider that causes the cloud provider to decrease the first set of resources allocated to the job to a second set of resources;
receiving second resource information specifying the second set of resources allocated by the cloud provider for processing the job in response to the notification; and
executing, using the second set of resources specified in the second resource information, a second iteration of the plurality of iterations, wherein the second iteration processes a second set of data using the first logic, and the second set of data is different from the first set of data.

14.	(Previously presented) The system of claim 10, wherein the intermediate result indicates the percentage of the plurality of iterations completed based at least on executing the first iteration.
15.	(Previously presented) The system of claim 10, wherein the instructions from the non-transitory memory further cause the system to perform operations comprising:
determining whether the percentage of the plurality of iterations is below a threshold; and
determining that the first set of resources is sufficient to complete the job in response to a determination that the percentage of the plurality of iterations is not below the threshold.
16-18.	(Canceled)
19.	(Previously presented) A non-transitory machine-readable medium comprising a plurality of machine-readable instructions that when executed by one or more processors is adapted to cause the one or more processors to perform a method comprising:
receiving first resource information specifying a first set of resources allocated by a cloud provider for processing a job in a compute virtual machine pool, the job including a plurality of iterations of a task, identity of the tuning module, the first resource information including a first set of Internet Protocol (IP) addresses associated with a set of virtual machines (VMs), a first number of processors, and a second number of storage devices; 
receiving a deadline for completing the job;
executing, using the first set of resources specified in the first resource information, a first iteration of the plurality of iterations, wherein the first iteration processes a first set of data using first logic, and wherein the executing produces an intermediate result of the job; 
with a job tuning service, searching a database to identify the job tuning module and invoking the job tuning module corresponding to the identity, the job tuning service being separate from to determine 
in response to a determination that the first set of resources is not sufficient:
sending a notification to the cloud provider that causes the cloud provider to adjust the first set of resources allocated to the job to a second set of resources; 
receiving second resource information specifying the second set of resources allocated by the cloud provider for processing the job in response to the notification; and
executing, using the second set of resources specified in the second resource information, a second iteration of the plurality of iterations, wherein the second iteration processes a second set of data using the first logic, and the second set of data is different from the first set of data.
20.	(Canceled)
21.	(Previously presented) The method of claim 1, further comprising:
in response to a determination that the first set of resources is sufficient:
sending a second notification that causes the cloud provider to decrease the first set of resources allocated to the job to a third set of resources;
receiving third resource information specifying the third set of resources allocated by the cloud provider for processing the job in response to the second notification; and
executing, using the third set of resources specified in the third resource information, the second iteration of the plurality of iterations, wherein the second iteration processes the second set of data using the first logic, and the second set of data is different from the first set of data.
22.	(Previously presented) The method of claim 1, further comprising:
in response to a determination that the first set of resources is sufficient: 
sending a third notification that causes the cloud provider to maintain the first set of resources allocated to the job; and
executing, using the first set of resources, the second iteration of the plurality of iterations, wherein the second iteration processes a second set of data using the first logic, and the second set of data is different from the first set of data.
23.	(Previously presented) The method of claim 1, further comprising:
receiving the intermediate result at an endpoint.
24.	(Previously presented) The method of claim 23, wherein the endpoint is a uniform resource locator (URL).
25.	(Previously presented) The system of claim 10, wherein the first set of resources includes a first quantity of resources of a first type, and the second set of resources includes a second quantity of resources of the first type. 

26.	 (Previously presented) The system of claim 25, wherein the first quantity is greater than the second quantity. 
27-28.	(Canceled)
29.	(Previously presented) The system of claim 10, wherein the instructions from the non-transitory memory further cause the system to perform operations comprising:
determining whether a processing time of the first iteration is below a threshold; and
determining that the first set of resources is sufficient to complete the job in accordance with the deadline in response to a determination that the processing time is not below the threshold.
30.	(Previously presented) The system of claim 29, wherein the instructions from the non-transitory memory further cause the system to perform operations comprising: 
determining that the first set of resources is not sufficient to complete the job in accordance with the deadline in response to a determination that the processing time is below the threshold.
31.	(Canceled)
32.	(Previously presented) The system of claim 10, wherein the intermediate result indicates the plurality of iterations completed based at least on executing the first iteration.
33.	(Previously presented) The system of claim 15, wherein the instructions from the non-transitory memory further cause the system to perform operations comprising:
determining that the first set of resources is not sufficient to complete the job in response to a determination that the percentage of the plurality of iterations is below the threshold.
34.	(Previously presented) The non-transitory machine-readable medium of claim 19, wherein sending the notification includes sending a notification that causes the cloud provider to increase the first set of resources allocated to the job to the second set of resources.
35.	(Previously presented) The non-transitory machine-readable medium of claim 19, wherein sending the notification includes sending a notification that causes the cloud provider to decrease the first set of resources allocated to the job to the second set of resources.
36.	(Previously presented) The method of claim 1, wherein executing the first iteration includes using the set of virtual machines to execute the first iteration.
37.	(Previously presented) The system of claim 10, wherein executing the first iteration includes using the set of virtual machines to execute the first iteration.

Reason for Allowance

The following is an examiner’s statement of reasons for allowance:
Interpreting the claims in light of the specification and arguments presented in the Remarks filed on 09/21/2021, Examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art of record does not expressly teach or render obvious the invention as recited in amended independent claims.

Bradshaw et al (US Publication No. 2017/0255491 A1) teaches resource allocation for computer processing in highly distributed computing environment for job including iterative tasks, determining required resources and adjusting allocating resource to meet the deadline for the job after the completion of certain number of iterations while different iterations processes different datasets.

Bodik et al. (US Publication No. 2013/0212277 A1) teaches computing cluster with latency control including receiving first resource information specifying a first set of resources including a first set of Internet Protocol (IP) addresses associated with a set of virtual machines (VMs), receiving a deadline for completing the job; and a result of the first iteration includes an intermediate result of the job; determining, based on the deadline, a percentage of the plurality of iterations that has been completed after executing the first iteration and a processing time for completion of the first iteration whether the first set of resources is sufficient to complete the job in accordance with the deadline, receiving second resource information specifying the second set of resources, resources specified in the second resource information.


Choi et al. (US Publication No. 2016/0203024 A1) teaches method for allocating resources of distributed data processing system in consideration of virtualization platform including resource information comprising Internet Protocol (IP) address associated with virtual machines.

The combination of prior art of record does not expressly teach or render obvious the limitations of “job request including plurality of iterations of a task processing different datasets in different iterations, resource information including IP address associated with virtual machines, number of processors, number of storage device, identity of job tuning module, searching and invoking the job tuning module to determine and adjust the required resources to complete the remaining iterations of the job based on the deadline, percentage of the plurality of iterations that has been completed and processing time for completion of the first iteration, wherein the job tuning module is separate from the cloud provide and virtual machine pool resource”, when taken in the context of the claims as a whole, as recited in claim independent claims 1, 10 and 19 were not disclosed in the prior art of record.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 8:00 - 18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195